DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/987,919, filed on 05/24/2018.
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach in combination a manufacturing method of a semiconductor memory device, comprising forming a dielectric layer on the semiconductor substrate; forming a first trench on the memory cell region, wherein the first trench penetrates the dielectric layer; forming a second trench on the peripheral region, wherein the second trench penetrates the dielectric layer; wherein the first trench and the second trench are filled with the metal conductive layer, for forming a bit line metal structure in the first trench and a first metal gate structure in the second trench; where the metal conductive layer forms a first metal gate structure, and including all limitations.
The closest prior art, Jang et al (US 2015/0123238), discloses a manufacturing method of a semiconductor memory device, comprising: providing a semiconductor substrate (100), wherein a memory cell region (I) and a peripheral region (II & III) are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2018/0122809) discloses forming a dielectric layer 114 on a substrate, but the bit line 108 is already formed thereon (Fig. 1B).
Li et al (US 2019/0035794) discloses forming a bit line contact 160 underneath a bit line 160BL, but there is no dielectric to form the bit line within and the metal conductive layer of the bit line isn’t used for the metal gate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813